Case 1:20-cv-00756-UNA Document 1-5 Filed 06/04/20 Page 1 of 4 PageID #: 105




   EXHIBIT “E”
Case 1:20-cv-00756-UNA Document 1-5 Filed 06/04/20 Page 2 of 4 PageID #: 106




                                U.S. PATENT NO. 7,894,837


     ’837 Patent,                          Defendants’ Smartphones
  Claim 11 Language
Claim 11. A method for Defendants’ smartphones are and/or were available through a
managing wireless      number of sources, including through the carriers AT&T, Sprint,
network access and     T-Mobile, U.S. Cellular, and Verizon.

                          Defendants’ own websites feature a number of products, including
                          their smartphones.

instant messaging          Defendants’' smartphones are reported to have “IM” capability. In
                           this context, “IM” stands for “Instant Messaging.” In fact, it has
                           been stated that “Instant Messaging has taken the world by storm
                           dislodging conventional techniques of communication and becoming
                           the most popular way of real-time communication.” Further, a
                           number of studies have shown that the ability to do instant
                           messaging is a major reason why customers purchase wireless
                           telephony handsets.

                           “Hangouts" is an instant messaging application that was initially
                           released on May 15, 2013. Further, it has been represented that
                           “Hangouts” is/was built into every Android phone that has Google
                           Play Services, and instant messaging is another.

                           In the event that Hangouts was not already pre-installed onto
                           Defendants’ Android smartphone it can/could easily be obtained and
                           downloaded for free from a number of websites.

                           Defendants also provide a link to the Google Play Store that, in turn,
                           offers a number of other Android messaging apps for their
                           smartphones.

                           And, for the apparent convenience of the user, Defendants include an
                           icon for “Play Store” directly on the home screen of their
                           smartphones.

through a wireless access It is well-known in the art that Defendants’ smartphones connect to a
point                     Wi-Fi network.




                                               1
Case 1:20-cv-00756-UNA Document 1-5 Filed 06/04/20 Page 3 of 4 PageID #: 107




with a handheld instant    Defendants’ smartphones are handheld instant messaging terminals.
messaging terminal

comprising:                The word “comprising” terminating the preamble of a patent claim
                           means “including, but not necessarily limited to.”

generating textual         Defendants’ smartphones feature an integral data entry device that
characters and graphical   generates both textual characters and graphical symbols in response
symbols in response to     to manipulation of the keys on the data entry device.
manipulation of keys on
a data entry device of a
handheld instant
messaging terminal;

displaying the generated   Defendants’ smartphones include a display that displays the
textual characters and     generated textual characters and graphical symbols.
graphical symbols on a
display of the handheld
instant messaging
terminal;

generating data messages Defendants’ smartphones generate data messages in accordance with
with the generated       an instant messaging protocol that is compatible with an instant
textual characters and   messaging service.
graphical symbols in
accordance with at least
one instant messaging
protocol that is
compatible with an
instant messaging
service;

wirelessly transmitting    Defendants’ smartphones wirelessly transmit the data messages to a
the generated data         wireless network access point through an Internet protocol
messages to a wireless     communications module and wireless transceiver in Defendants’
network access point       smartphones.
through an Internet
protocol
communications module
and wireless transceiver
in the handheld instant
messaging terminal; and


controlling a              Defendants’ smartphones control a conversation session in




                                               2
Case 1:20-cv-00756-UNA Document 1-5 Filed 06/04/20 Page 4 of 4 PageID #: 108




conversation session in  accordance with an instant messaging protocol that is implemented
accordance with the at   with a control module located within Defendants’ handheld
least one instant        smartphones.
messaging protocol
being implemented with
a control module located
within the handheld
instant messaging
terminal.




                                             3
